Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes that the IDS filed 11/29/2021 contains two entries on the NPL portion (Entries No. 1 and 3) which do not have an English language translation, and were thus not considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (WO2012126394, hereinafter referred to as Zhang).
Regarding claim 1, Zhang discloses a chemically toughenable glass (see Zhang at the Abstract, disclosing an aluminosilicate glass and a glass ceramics for chemical tempering) having before chemical toughening a thickness t of at most 1100 micrometers (see Zhang at Page 17, lines 20-22, disclosing the 2 45 - 75 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with an SiO2 content of 61.25 wt. %, which correlates to 64 mol. % when accounting for the claimed significant figures, which is within the claimed range); Al2O3 10 – 25 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with an Al2O3 content of 17.77 wt. %, which correlates to 11 mol. % when accounting for the claimed significant figures, which is within the claimed range); Li2O >1 – 11 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with an Li2O content of 5.3 wt. %, which correlates to 11 mol. % when accounting for the claimed significant figures, which is within the claimed range); P2O5 0 – 15 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a P2O5 content of 0.5 wt. %, which correlates to 0 mol. % when accounting for the claimed significant figures, which is within the claimed range); B2O3 0 – 8 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a B2O3 content of 0.30 wt. %, which correlates to 0 mol. % when accounting for the claimed significant figures, which is within the claimed range); and TiO2 0 – 5 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with 2 content of 0 wt. %, which correlates to 0 mol. %, which is within the claimed range). 
While Zhang does not explicitly disclose an average number of bridging oxygen per polyhedron BO calculated as 2*4 - 2*(cmol(O)/( cmoi(Si) + cmoi(Al) + cmoi(B) + cmoi(P) + cmoi(Ti) )) is higher than 3.55 or wherein upon chemical toughening a linear dimension variation in the unit of percentage Vi is so low that an overall geometry variation OGV calculated as (DoL/t)/V1 is higher than 0.8, wherein DoL is a total depth of all ion-exchange layers on one side of the glass and wherein DoL is more than 1 pm when the glass is chemically toughened with NaNO3 only, KNO3 only, or with both KNO3 and NaNO3, these are inherent properties dependent upon the composition of the glass, which is sufficiently similar as disclosed by Zhang when compared to the claimed glass.  Furthermore, as shown in [00110] of the instant application, the glass is produced by the down-draw process, whereas the glass of Zhang is similarly produced by the down draw process (see Zhang at [0164]). Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 2, Zhang discloses the glass has a Young's modulus of from 60 GPa to 120 GPa (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a Young's modulus of 85 kN/mm2, which correlates to 85 GPa, which is within the claimed range).
Regarding claim 3, while Zhang does not explicitly disclose a geometry variation after chemical toughening GVACT calculated as GVACT=BO*Young's modulus is from >250 GPa to <500 GPa, this is an inherent property dependent upon the composition of the glass, which is sufficiently similar as disclosed by Zhang when compared to the claimed glass. Furthermore, as shown in [00110] of the instant application, the glass is produced by the down-draw process, whereas the glass of Zhang is similarly produced by the down draw process (see Zhang at [0164]). Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 4, while Zhang does not explicitly disclose BO is from >3.6 to 4.0, this is an inherent property dependent upon the composition of the glass, which is sufficiently similar as disclosed by Zhang when compared to the claimed glass. Furthermore, as shown in [00110] of the instant application, the glass is produced by the down-draw process, whereas the glass of Zhang is similarly produced by the down draw process (see Zhang at [0164]). Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 5, while Zhang does not explicitly disclose OGV is from >1.0 to <10.0, this is an inherent property dependent upon the composition of the 
Regarding claim 6, Zhang discloses the thickness t of the glass before chemical toughening is from >1 micrometer to <800 micrometers (see Zhang at Page 17, lines 24-26, disclosing the aluminosilicate glass has a thickness of 0.5mm or less, which Examiner notes correlates to 500 micrometers or less, which is within the claimed range).
Regarding claim 7, while Zhang does not disclose the glass has at least one surface with a roughness Ra of less than 5 nm, this is an inherent property dependent upon the composition of the glass, which is sufficiently similar as disclosed by Zhang when compared to the claimed glass. Furthermore, as shown in [00110] of the instant application, the glass is produced by the down-draw process, whereas the glass of Zhang is similarly produced by the down draw process (see Zhang at [0164]). Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 8, while Zhang does not explicitly disclose a temperature difference AT between a working temperature T4 and a maximum crystallization temperature TOEG of the glass is higher than 50 K, this is an inherent property dependent upon the composition of the glass, which is sufficiently similar as disclosed by Zhang when compared to the claimed glass. Furthermore, as shown in [00110] of the instant application, the glass is produced by the down-draw process, whereas the glass of Zhang is similarly produced by the down draw process (see Zhang at [0164]). Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 9, Zhang discloses the glass has a coefficient of thermal expansion CTE of from 3 ppm/K to 12 ppm/K in a temperature range of from 20°C to 300°C (see Zhang at Page 5, lines 23-26, disclosing the thermal expansion coefficient (CTE) is between 3.5-11 x 10^-6K^-1, which is within the claimed range).
Regarding claim 10, Zhang discloses wherein DoL after chemical toughening is from >3 micrometers to <0.5*t (See Zhang at Page 41, Table 2, Example 9, disclosing a glass with a DoL of 8 micrometers, which is within the claimed range). However, because this claim is directed to a toughenable glass, this is merely an inherent property dependent upon the composition of the glass, which 
Regarding claim 11, Zhang discloses a surface compressive stress CS of the glass after chemical toughening is from >0 MPa to <1500 MPa (See Zhang at Page 41, Table 2, Example 9, disclosing a glass with a CS of 550 MPa, which is within the claimed range). However, because this claim is directed to a toughenable glass, this is merely an inherent property dependent upon the composition of the glass, which is sufficiently similar as disclosed by Zhang when compared to the claimed glass. Furthermore, as shown in [00110] of the instant application, the glass is produced by the down-draw process, whereas the glass of Zhang is similarly produced by the down draw process (see Zhang at [0164]). Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 18, Zhang discloses the glass comprises at least one of the following: a content of ZrO2 from 0 to 5 mol-%; a content of alkali metal oxides R2O from 10 to 30 mol-%; a content of Na2O from 0 to 15 mol-%; a content of 2O from 0 to 5 mol-%; a content of the sum of Li2O and Na2O from 10 to 25 mol-%; a content of MgO from 0 to 5 mol-%; a content of ZnO from 0 to 5 mol-%; a content of the sum of MgO and ZnO from 0 to 10 mol-%; a content of at least one of SnO2, SbO2, CeO2 or Fe2O3 from 0 to 3 mol-%; or a content of Al2O3 from >1 2 to 22 mol-% (See Zhang at Page 40, Table 2, Example 9, disclosing a glass with a ZrO2 content of 3.56 wt. %, which correlates to 2 mol. % ZrO2 when accounting for the claimed significant figures, which is within the claimed range).
Regarding claim 19, Zhang discloses a molar ratio of Na2O/(Na2O+K2O) is from >0.5 to 1.0 (See Zhang at Page 40, Table 2, Example 9, disclosing a glass with an Na2O content of 9.95 wt. %, which correlates to 10 mol. % Na2O when accounting for the claimed significant figures, and a K2O content of 0.10 wt. %, which correlates to 0 mol. % K2O when accounting for the claimed significant figures, which provides a molar ratio of (10)/(10+0) = 1, which is within the claimed range).
Regarding claim 20, Zhang discloses a molar ratio of Li2O/(Li2O+Na2O+K2O) is from >0.1 to 0.6 (See Zhang at Page 40, Table 2, Example 9, disclosing a glass with an Na2O content of 9.95 wt. %, which correlates to 10 mol. % Na2O when accounting for the claimed significant figures, and a K2O content of 0.10 wt. %, which correlates to 0 mol. % K2O when accounting for the claimed significant figures, and 5.30 wt. % Li2O, which correlates to 11 mol. % 2O when accounting for the claimed significant figures, which provides a molar ratio of (11)/(11+10+0) = 0.52, which is within the claimed range).
Regarding claim 21, Zhang discloses the glass comprises the following components in mol-%: Li2O >1-<8; and K2O 0-5 (see Zhang at Page 40, Table 2, Example 6, disclosing a glass with an Li2O content of 3.15 wt. %, which correlates to 7 mol. % Li2O when accounting for the claimed significant figures, and 1.5 wt. % K2O, which correlates to 1 mol. % K2O when accounting for the claimed significant figures, which is within the claimed range).
Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyabe et al. (US20170174556, hereinafter referred to as Miyabe).
Regarding claim 1, Miyabe discloses a chemically toughenable glass (see Miyabe at the Abstract, disclosing a glass suitable for chemical strengthening) having before chemical toughening a thickness t of at most 1100 micrometers (see Miyabe at [0117], disclosing the glass has a thickness of 1.1mm, which correlates to 1100 micrometers), the glass comprising the following components in mol-%: SiO2 45 – 75 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 64.1 mol. % SiO2); Al2O3 10 – 25 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 12.58 mol. % Al2O3); Li2O >1 – 11 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 2O); P2O5 0 – 15 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 0% P2O5); B2O3 0 – 8 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 4.67 mol. % B2O3); and TiO2 0 – 5 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 0% TiO2). 
While Miyabe does not explicitly disclose an average number of bridging oxygen per polyhedron BO calculated as 2*4 - 2*(cmol(O)/( cmoi(Si) + cmoi(Al) + cmoi(B) + cmoi(P) + cmoi(Ti) )) is higher than 3.55 or wherein upon chemical toughening a linear dimension variation in the unit of percentage Vi is so low that an overall geometry variation OGV calculated as (DoL/t)/V1 is higher than 0.8, wherein DoL is a total depth of all ion-exchange layers on one side of the glass and wherein DoL is more than 1 pm when the glass is chemically toughened with NaNO3 only, KNO3 only, or with both KNO3 and NaNO3
Regarding claim 22, Miyabe discloses the glass comprises the following components in mol-%: SiO2 >63-75 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 64.1 mol. % SiO2); Al2O3 11-25 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 12.58 mol. % Al2O3) Li2O > 2.5-<8 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 7.20 mol. % Li2O); P2O5 0-10 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 0% P2O5); B2O3 1-5 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 4.67 mol. % B2O3); and K2O >0.5-5 (see Miyabe at Table 1, Example 1, disclosing an example of a glass comprising 2.53 mol. % K2O).
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant provides a V1 values for Example 9 from Zhang and Example 1 from Miyabe, however, Applicant does not detail what equation(s) and/or variable(s) were used to achieve this numeric result. 
Applicant argues that Zhang or Miyabe do not disclose, suggest, or teach an overall geometry variation OGV calculated as (DoL/t)V1
Applicant argues that the glasses of Zhang and Miyabe are not similar enough to Applicant’s claimed glasses such that the glasses of Zhang and Miyabe would inherently possess the properties of claim 1, however, Examiner respectfully disagrees for the reasons stated in the rejection above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Examiner contends that Applicant has not met this burden, and thus the rejection is maintained. 
Applicant argues that the office has failed to show that Zhang and Miyabe disclose producing the glasses in a way that controls the thermal history of glasses 1 value necessary to arrive at the claimed OGV value of independent claim 1, however, this is not convincing because the glasses of Zhang and Miyabe have substantially the same composition and are produced by the same method as detailed in the rejection above. While Zhang and Miyabe do not explicitly teach a V1 value or an OGV value, because the composition and production method are so similar, these properties are deemed to naturally flow from the disclosures of Zhang and Miyabe. 
Applicant argues that Zhang and Miyabe do not even recognize the significance of the V1 value, and thus a person having ordinary skill in the art would not be motivated by Zhang or Miyabe to achieve the glass of claim 1, however, this is not convincing. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731